Citation Nr: 1036681	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for a hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953, 
and from August 1953 to August 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefits sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In August 2010 the Veteran was afforded a travel Board hearing 
before the undersigned.  A transcript of that proceeding is of 
record and has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for both left shoulder disability and a hernia.  The Board finds 
that additional development is necessary with respect to these 
claims.  Accordingly, further appellate consideration will be 
deferred and the claim is remanded to the RO/AMC for further 
action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999). In the absence of proof of a current 
disability, there can be no valid claim. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The service treatment records are not available for review.  
Requests to the National Personnel Records Center (NPRC) were 
unsuccessful.  December 2007 and April 2008 responses from the 
NPRC indicated that the records were fire-related.  In December 
2008 the RO made a formal finding of unavailability.  

Post-service treatment records indicate that the Veteran was 
first seen for treatment for his left shoulder in May 2006.  VA 
treatment records from June 2006 indicate that the Veteran 
reported having left shoulder pain for the last 10 to 12 years.  
Since then, the records show consistent treatment for a left 
shoulder disorder.  There is no medical evidence in the record 
indicating that the Veteran has been treated for a hernia.  

In a written statement submitted in August 2007, the Veteran's 
spouse stated that the Veteran had been diagnosed with shoulder 
bursitis in his left shoulder and that he had been suffering with 
this condition since the late 1980s.   

In a written statement in September 2008, and again during his 
August 2010 Board hearing, the Veteran stated that he injured his 
left shoulder during service when he fell from a tower while 
training.  

With regard to the Veteran's claimed hernia, the Veteran 
submitted a written statement in December 2007 indicating that 
while trying to engage the crank to start the engine on a 
bulldozer, he hit his head and that when he woke up he was taken 
to the aid station and treated for a hernia. 

The Veteran is competent to at least report that he fell from a 
tower in service, and that he was told he was being treated for a 
hernia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Veteran asserts that his current shoulder disorder and 
claimed hernia are the results of those incidents.  As indicated 
above, post-service treatment records do not show any treatment 
for a hernia and do not show treatment for a left shoulder 
disorder until 2006, at which time the Veteran stated that the 
condition had existed for 10 to 12 years prior.  

However, the absence of a medical opinion addressing these issues 
requires that VA provide an examination.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The Veteran is competent to 
testify as to the presence of observable symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and 
the accompanying medical evidence are sufficient to require VA to 
obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Once VA provides an examination, it must be adequate or 
VA must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. at 
311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
An examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. at 
123.

Based on the evidence of record, the extent to which either or 
both of those conditions may be related to the Veteran's service, 
is still unclear.  As such, the RO/AMC should obtain VA 
examinations for both conditions.   

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the appellant will be notified when further 
action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
again ask him to identify in writing the 
names, addresses and dates of treatment of 
all treatment providers who, since discharge 
from service, may have evaluated or treated 
the Veteran's left shoulder disorder or 
claimed hernia.   The RO/AMC should obtain 
any such treatment record and associate them 
with the claims file.  

2.  The RO/AMC should schedule the Veteran 
for appropriate examinations to determine the 
nature, severity and etiology of the 
Veteran's left shoulder disorder and claimed 
hernia.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiners should be accomplished.  The claims 
folder should be made available to and be 
reviewed by the examiners prior to the 
examinations and a rationale for all opinions 
offered must be included in the reports 
provided.  Specifically, that rationale 
provided should explain the extent to which 
each opinion is based on medical principles 
and the extent to which it is based on the 
history provided by the Veteran.

Following a thorough evaluation the examiner 
should determine whether the Veteran 
currently has a left shoulder disorder and 
the extent and nature of any such disorder.  
The examiner should also state whether that 
disability is at least as likely as not 
related to the Veteran's active service.  The 
examiner must discuss the competent lay 
statements that the Veteran injured his 
shoulder in service.  

With regard to the Veteran's claimed hernia, 
an examiner should also determine whether the 
Veteran currently has a hernia or any 
residuals thereof, and if so whether any such 
abnormality is at least as likely as not 
related to the Veteran's active service.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

3.  When the requested development has been 
completed the case should be reviewed based 
on any additional evidence submitted.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

